

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of February
19, 2008, among Organic To Go Food Corporation, a Delaware corporation (the
“Company”), and W.Health L.P., a limited partnership organized under the laws of
the Bahamas (the “Investor”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and/or
Regulation S promulgated thereunder, the Company desires to issue and sell to
the Investor, and the Investor desires to purchase from the Company certain
securities of the Company, as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1. Definitions 
 
In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms shall have the meanings indicated in this
Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(c).
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article 2.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
“Commission” means the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company Counsel” means Loeb & Loeb LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Conditional Warrant” means the Common Stock purchase warrant in the form of
Exhibit A which is issuable to the Investor at the Closing.
 
“Conditional Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Conditional Warrant.
 
“Deferred Registration Rights Agreement” means the Registration Rights
Agreement, dated as of the date of this Agreement, among the Company and the
Investor, in the form of Exhibit F hereto.
 
“Deferred Registration Statement” means a registration statement meeting the
requirements set forth in the Deferred Registration Rights Agreement and
covering the resale by the Investor of the Conditional Warrant Shares.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Effective Date” means the date that the initial Registration Statement required
by Section 2(a) of the Registration Rights Agreement is first declared effective
by the Commission.
 
“Evaluation Date” has the meaning set forth in Section 3.1(s).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Indemnification Agreement” has the meaning set forth in Section 5.1(k)
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Investment Amount” means $10,000,000.
 
“Investment Expenses” has the meaning set forth in Section 6.1.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
2

--------------------------------------------------------------------------------


 
“Investor Party” has the meaning set forth in Section 4.7.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
“Losses” has the meaning set forth in Section 4.7.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
 
“Outside Date” means the thirtieth day following the date of this Agreement.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investor, in the
form of Exhibit B hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investor of the Shares and the Warrant Shares.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” means the Shares, the Warrant, the Conditional Warrant, the Warrant
Shares and the Conditional Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means 7,142,857 shares of Common Stock issuable to the Investor
pursuant to this Agreement.
 
3

--------------------------------------------------------------------------------


 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.
 
“Term Sheet” means the Proposed Term Sheet for Common Stock Financing and
Associated Warrants, by and between the Investor and the Company, dated February
13, 2008.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, the Deferred Registration Rights Agreement and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Warrant” means the Common Stock purchase warrant in the form of Exhibit C which
is issuable to the Investor at the Closing.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.
 
“Warrants” means the Conditional Warrant and the Warrant, collectively.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 2.
PURCHASE AND SALE
 
2.1. Closing
 
Subject to the terms and conditions set forth in this Agreement, at the Closing,
the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company, the Shares and the Warrants representing such
Investor’s Investment Amount. The Closing shall take place at the offices of
Loeb & Loeb LLP, 10100 Santa Monica Boulevard, Suite 2200, Los Angeles, CA 90067
on the Closing Date or at such other location or time as the parties may agree.
 
2.2. Closing Deliveries
 
(a) At the Closing, the Company shall deliver or cause to be delivered to the
Investor the following (the “Company Deliverables”):
 
(i) a certificate evidencing the Shares, registered in the name of such
Investor;
 
(ii) the Warrants, registered in the name of such Investor;
 
(iii) the legal opinion of Company Counsel, in agreed form, addressed to the
Investor;
 
(iv) the legal opinion of Carr McClellan Ingersoll Thompson & Horn Professional
Law Corporation, in agreed form, addressed to the Investor;
 
(v) the Registration Rights Agreement, duly executed by the Company;
 
(vi) the Deferred Registration Rights Agreement, duly executed by the Company;
 
(vii) the Indemnification Agreement;
 
(viii) good standing certificates from (a) the State of Delaware and (b) the
State of Washington, dated as of no more than three days prior to the Closing
Date, certifying that the Company is in good standing and qualified to do
business in these jurisdictions; and
 
(ix) certificate of the Company, dated the Closing Date, signed by the Chief
Executive Officer of the Company, certifying that the conditions specified in
Sections 5.1(b), 5.1(c) and 5.1(e) hereof have been fulfilled.
 
(b) At the Closing, the Investor shall deliver or cause to be delivered to the
Company (the “Investor Deliverables”):
 
(i) the Registration Rights Agreement, duly executed by such Investor;
 
(ii) the Deferred Registration Rights Agreement, duly executed by such Investor;
and
 
5

--------------------------------------------------------------------------------


 
(iii) the Investment Amount, in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company. The Investor shall deliver to the Company, within seven (7) Business
Days after the date of this Agreement, written evidence confirming the
initiation of the bank wire transfer of the Investment Amount, subject to the
satisfaction of the conditions in Section 5.1.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Company
 
The Company hereby makes the following representations and warranties to the
Investor:
 
(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports. Except as disclosed in Schedule 3.1(a), the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.
 
(b) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------


 
(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the filing with the Commission of one or more
Registration Statements or Deferred Registration Statements in accordance with
the requirements of the Registration Rights Agreement and the Deferred
Registration Rights Agreement, as applicable, (ii) filings required by state
securities laws, (iii) the filings required in accordance with Section 4.5 and
(iv) those that have been made or obtained prior to the date of this Agreement.
 
(f) Issuance of the Securities. The Securities have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens. The Company has reserved from its duly authorized capital stock (i) the
shares of Common Stock issuable pursuant to this Agreement and the Warrant in
order to issue the Shares and the Warrant Shares and (ii) twenty percent (20%)
of the total number of shares of capital stock of Company on a fully diluted
basis using the treasury method.
 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
specified in the SEC Reports, and set forth in Exhibit E attached hereto. Except
as specified in the SEC Reports and in Exhibit E attached hereto, no securities
of the Company are entitled to preemptive or similar rights, and no Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. Except as specified in the SEC Reports and except as set forth on
Schedule 3.1(g), there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock. Except with respect to 2,229,430 warrants to purchase Common
Stock, the issue and sale of the Securities will not, immediately or with the
passage of time, obligate the Company or any Subsidiary to issue shares of
Common Stock or other securities to any Person (other than the Investor) and
will not result in a right of any holder of Company or Subsidiary securities to
adjust the exercise, conversion, exchange or reset price under such securities.
 
7

--------------------------------------------------------------------------------


 
(h) SEC Reports; Financial Statements. Except as set forth on Schedule 3.1(h),
the Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports” and,
together with the Schedules to this Agreement (if any), the “Disclosure
Materials”), on a timely basis or has timely filed a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company has not
received any material correspondence from the SEC or any Trading Market
concerning the SEC Reports. The financial statements of the Company and any
Subsidiary included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(i) Press Releases. The press releases disseminated by the Company since
February 13, 2007 taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.
 
(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports and except as disclosed on Schedule 3.1(j), (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) neither the Company nor any Subsidiary
has entered into any material contract, agreement or other transaction that is
not in the ordinary course of business, (iii) neither the Company nor any
Subsidiary has incurred any liabilities or obligations (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice, (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, and (C) liabilities not exceeding in the aggregate $200,000; (iv)
neither the Company nor any Subsidiary has altered its method of accounting or
the identity of its auditors, (v) neither the Company nor any Subsidiary has
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (vi) neither the Company nor any Subsidiary
has issued any equity securities to any officer, director or Affiliate, except
pursuant to existing stock option plans. The Company does not have pending
before the Commission any request for confidential treatment of information.
 
8

--------------------------------------------------------------------------------


 
(k) Litigation. Except as set forth on Schedule 3.1(k), there is no Action which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) except as
specifically disclosed in the SEC Reports, could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor
any director or officer thereof (in his or her capacity as such), is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty, except
as specifically disclosed in the SEC Reports. There has not been, and to the
knowledge of the Company, there is not pending any investigation by the
Commission involving the Company, any Subsidiary or any current or former
director or officer of the Company (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(l) Labor Relations. Except as set forth on Schedule 3.1(l), no material labor
dispute exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company or any Subsidiary.
 
(m) Compliance. Except as set forth on Schedule 3.1(m), neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Company is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Material Adverse Effect.
 
(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
 
9

--------------------------------------------------------------------------------


 
(o) Title to Assets. Except as set forth on Schedule 3.1(o), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to their respective businesses and good and
marketable title in all personal property owned by them that is material to
their respective businesses, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance, except as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(p) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Except as set forth on Schedule 3.1(p), neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person. Except as set forth in the SEC Reports, to the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.
 
(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company is the named beneficiary of a key-man
life insurance policy with respect to its Chief Executive Officer for a coverage
amount of no less than $1,000,000. The Company has a directors and officers
liability insurance policy with respect to the Company’s Board of Directors for
a coverage amount of no less than $5,000,000. The Company has no reason to
believe that it will not be able to renew its and the Subsidiaries’ existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with market for the Company’s and such Subsidiaries’ respective
lines of business.
 
(r) Transactions With Affiliates and Employees. Except as set forth in or
otherwise not required to be disclosed in the SEC Reports, none of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
 
10

--------------------------------------------------------------------------------


 
(s) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-KSB or 10-QSB, as the case may be, is
being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures in accordance with Item
307 of Regulation S-B under the Exchange Act for the Company’s most recently
ended fiscal quarter or fiscal year-end (such date, the “Evaluation Date”). The
Company presented in its most recently filed Form 10-KSB or Form 10-QSB the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 308(c) of
Regulation S-B under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.
 
(t) Solvency. Based on the financial condition of the Company and each
Subsidiary as of the Closing Date (and assuming that the Closing shall have
occurred), (i) the Company’s and each Subsidiary’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s and each Subsidiary’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s and
each Subsidiary’s assets do not constitute unreasonably small capital to carry
on its business for the current fiscal year as now conducted and as proposed to
be conducted including its capital needs taking into account the particular
capital requirements of the business conducted by the Company and each
Subsidiary, and projected capital requirements and capital availability thereof,
and (iii) the current cash flow of the Company and each Subsidiary, together
with the proceeds the Company and each Subsidiary would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company and each Subsidiary does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).
 
(u) Certain Fees. Except as described in Schedule 3.1(u), no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investor shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by the Investor pursuant to written agreements executed by the
Investor which fees or commissions shall be the sole responsibility of the
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
11

--------------------------------------------------------------------------------


 
(v) Certain Registration Matters. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares and
Warrants, and the offer of the Warrant Shares and the Conditional Warrant
Shares, by the Company to the Investor under the Transaction Documents. The
Company is eligible to register its Common Stock for resale by the Investor
under Form S-1 promulgated under the Securities Act. Except as specified in the
SEC Reports and except as set forth on Schedule 3.1(v), neither the Company nor
any Subsidiary has granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the Commission or any other governmental authority that
have not been satisfied.
 
(w) Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, since February 13, 2007, received notice from any
Trading Market to the effect that the Company is not in compliance with the
listing, quoting or maintenance requirements thereof. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing, quoting or maintenance requirements for continued
listing or quoting of the Common Stock on the Trading Market on which the Common
Stock is currently listed or quoted. The issuance and sale of the Securities
under the Transaction Documents does not contravene the rules and regulations of
the Trading Market on which the Common Stock is currently listed or quoted, and
no approval of the shareholders of the Company thereunder is required for the
Company to issue and deliver to the Investor the Securities contemplated by
Transaction Documents.
 
(x) Investment Company. The Company and each Subsidiary is not, and is not an
Affiliate of, and immediately following the Closing will not have become, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
(y) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investor as a
result of the Investor and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Securities and the Investor’s ownership
of the Securities.
 
(z) No Additional Agreements. The Company does not have any agreement or
understanding with the Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
(aa) Consultation with Auditors. The Company and each Subsidiary has consulted
its independent auditors concerning the accounting treatment of the transactions
contemplated by the Transaction Documents, and in connection therewith has
furnished such auditors complete copies of the Transaction Documents.
 
12

--------------------------------------------------------------------------------


 
(bb) Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other person acting on behalf of
any of the Company or any Subsidiary, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Securities, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.
 
(cc) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(dd) OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(ee) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.
 
(ff) Dependence on Major Customers. No single customer of the Company or any of
its Subsidiaries accounted for more than 10% of the Company’s or any of its
Subsidiaries’ total sales during the calendar year of 2007.
 
(gg) Disclosure. The Company (on behalf of each Subsidiary) confirms that
neither it nor any Person acting on its behalf has provided the Investor or its
respective agents or counsel with any information that the Company believes
constitutes material, non-public information except insofar as the existence and
terms of the proposed transactions hereunder may constitute such information.
The Company understands and confirms that the Investor will rely on the
foregoing representations and covenants in effecting transactions in securities
of the Company. All disclosure provided to the Investor regarding the Company
(including each Subsidiary), its and any Subsidiary’s business and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
13

--------------------------------------------------------------------------------


 
3.2. Representations and Warranties of the Investor
 
The Investor hereby represents and warrants to the Company as follows:
 
(a) This Agreement is made by the Company with the Investor who is a Non-U.S.
Person in reliance upon such Non-U.S. Person’s representations, warranties and
covenants made in this Section 3.2.
 
(b) Such Non-U.S. Person has been advised and acknowledges that (i) the
Securities have not been, and when issued, will not be registered under the
Securities Act, the securities laws of any state of the United States or the
securities laws of any other country; (ii) in issuing and selling the Securities
to such Non-U.S. Person pursuant hereto, the Company is relying upon the “safe
harbor” provided by Regulation S and/or on Section 4(2) under the Securities
Act; (iii) it is a condition to the availability of the Regulation S “safe
harbor” that the Securities not be offered or sold in the United States or to a
U.S. Person until the expiration of a period of six (6) months following the
Closing Date; (iv) notwithstanding the foregoing, prior to the expiration of six
(6) months after the Closing (the “Restricted Period”), the Securities may be
offered and sold by the holder thereof only if such offer and sale is made in
compliance with the terms of this Agreement and either: (A) if the offer or sale
is within the United States or to or for the account of a U.S. Person, the
securities are offered and sold pursuant to an effective registration statement
or pursuant to Rule 144 under the Securities Act or pursuant to an exemption
from the registration requirements of the Securities Act; or (B) the offer and
sale is outside the United States and to other than a U.S. Person.
 
(c) As used in this Agreement, the term “United States” means and includes the
United States of America, its territories and possessions, any State of the
United States, and the District of Columbia, the term “U.S. Person” means: (i) a
natural person resident in the United States; (ii) any partnership or
corporation organized or incorporated under the laws of the United States; (iii)
any estate of which any executor or administrator is a U.S. person.; (iv) any
trust of which any trustee is a U.S. person; (v) any agency or branch of a
foreign entity located in the United States; (vi) any nondiscretionary account
or similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. person; (vii) any discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated and (if an individual) resident in the
United States; or (viii) A corporation or partnership organized under the laws
of any foreign jurisdiction and formed by a U.S. person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts, and the term “Non-U.S. Person” means any person who is not a
U.S. Person or is deemed not to be a U.S. Person under Rule 902(k)(2) of the
Securities Act.
 
14

--------------------------------------------------------------------------------


 
(d) Such Non-U.S. Person agrees that with respect to the Securities until the
expiration of the Restricted Period: (i) such Non-U.S. Person, its agents or its
representatives have not and will not solicit offers to buy, offer for sale or
sell any of the securities, or any beneficial interest therein in the United
States or to or for the account of a U.S. Person during the Restricted Period;
(ii) notwithstanding the foregoing, prior to the expiration of the Restricted
Period, the securities may be offered and sold by the holder thereof only if
such offer and sale is made in compliance with the terms of this Agreement and
either: (A) if the offer or sale is within the United States or to or for the
account of a U.S. Person, the securities are offered and sold pursuant to an
effective registration statement or pursuant to Rule 144 under the Securities
Act or pursuant to an exemption from the registration requirements of the
Securities Act; or (B) the offer and sale is outside the United States and to
other than a U.S. Person; and (iii) such Non-U.S. Person shall not engage in
hedging transactions with regard to the securities unless in compliance with the
Securities Act. The foregoing restrictions are binding upon subsequent
transferees of the securities, except for transferees pursuant to an effective
registration statement. Such Non-U.S. Person agrees that after the Restricted
Period, the securities may be offered or sold within the United States or to or
for the account of a U.S. Person only pursuant to applicable securities laws.
 
(e) Such Non-U.S. Person has not engaged, nor is it aware that any party has
engaged, and such Non-U.S. Person will not engage or cause any third party to
engage, in any directed selling efforts (as such term is defined in Regulation
S) in the United States with respect to the Securities.
 
(f) Such Non-U.S. Person: (i) is domiciled and has its principal place of
business outside the United States; (ii) certifies it is not a U.S. Person and
is not acquiring the Common Stock or Warrants for the account or benefit of any
U.S. Person; and (iii) at the time of the Closing Date, the Non-U.S. Person or
persons acting on Non-U.S. Person’s behalf in connection therewith will be
located outside the United States.
 
(g) At the time of offering to such Non-U.S. Person and communication of such
Non-U.S. Person’s order to purchase the Common Stock and Warrants and at the
time of such Non-U.S. Person’s execution of this Agreement, the Non-U.S. Person
or persons acting on Non-U.S. Person’s behalf in connection therewith were
located outside the United States.
 
(h) Such Non-U.S. Person is not a “distributor” (as defined in Regulation S) or
a “dealer” (as defined in the Securities Act).
 
(i) Such Non-U.S. Person acknowledges that the Company shall make a notation in
its stock books regarding the restrictions on transfer set forth in this
Section 3.2 and shall transfer such securities on the books of the Company only
to the extent consistent therewith. In particular, such Non-U.S. Person
acknowledges that the Company shall refuse to register any transfer of the
Securities not made in accordance with the provisions of Regulation S, pursuant
to registration under the Securities Act or pursuant to an available exemption
from registration.
 
15

--------------------------------------------------------------------------------


 
(j) The Investor understands and agrees that the certificates for the Common
Stock being purchased hereunder shall bear substantially the following legend
until (i) such securities shall have been registered under the Securities Act
pursuant to a registration statement that has been declared effective or (ii) in
the opinion of counsel reasonably acceptable to the Company, such securities may
be sold without registration under the Securities Act as well as any applicable
“Blue Sky” or state securities laws:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS CERTIFICATE
MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION
PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF ANY
INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS CERTIFICATE.
 
(k) The Investor understands and agrees that the Warrants being issued hereunder
shall bear the legend set forth on the forms attached hereto as Exhibits A and
C, until (i) the shares of Common Stock underlying the Warrants shall have been
registered under the Securities Act pursuant to a registration statement that
has been declared effective or (ii) in the opinion of counsel reasonably
acceptable to the Company, such securities may be sold without registration
under the Securities Act as well as any applicable “Blue Sky” or state
securities laws.
 
(l) The Investor hereby represents that the Investor is satisfied as to the full
observance of the laws of such Investor’s jurisdiction in connection with any
invitation to subscribe for the securities, including (i) the legal requirements
within such Investor’s jurisdiction for the purchase of the securities, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of such securities. Such Investor’s
subscription and payment for, and such Investor’s continued beneficial ownership
of, the Securities, will not violate any applicable securities or other laws of
such Investor’s jurisdiction.
 
(m) The Investor has full power and authority to enter into this Agreement, the
execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
16

--------------------------------------------------------------------------------


 
(n) The information in the “Investor Questionnaire,” attached hereto as Exhibit
D, completed and executed by the Investor (the “Investor Questionnaire”) is
accurate and true in all material respects.
 
(o) The Investor is not relying on the Company or its affiliates with respect to
economic considerations involved in this investment.
 
(p) The Investor understands and agrees that the Investor must bear the economic
risk of the Investor’s purchase because, among other reasons, neither the Common
Stock nor the Common Stock underlying the Warrants have been registered under
the Securities Act or under the securities laws of any state and, therefore,
cannot be resold, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available.
 
(q) No representations or warranties have been made to the Investor by the
Company or any of its officers, employees, agents, affiliates or subsidiaries,
other than any representations of the Company contained herein, and in
subscribing for the Common Stock and Warrants the Investor is not relying upon
any representations other than any contained herein; provided that nothing
contained herein shall modify, amend or affect the Investor’s right to rely on
the Company’s representations and warranties contained herein.
 
(r) The Investor understands and acknowledges that the Investor’s purchase of
the Common Stock and Warrants is a speculative investment that involves a high
degree of risk and the potential loss of the Investor’s entire investment.
 
(s) Neither the Commission nor any state securities commission has approved the
Common Stock or Warrants, or passed upon or endorsed the merits of this offering
or confirmed the accuracy or determined the adequacy of any information provided
to the Investor by the Company.
 
(t) The Investor and the Investor’s advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the reasonable satisfaction of the Investor
and the Investor’s advisors, if any.
 
(u) The Investor is unaware of, is in no way relying on, and did not become
aware of the offering through or as a result of, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television, radio or over the Internet, in
connection with the offering and sale of the Common Stock and Warrants and is
not subscribing for the securities and did not become aware of the offering of
the securities through or as a result of any seminar or meeting to which the
Investor was invited by, or any solicitation of a subscription by, a person not
previously known to the Investor in connection with investments in securities
generally.
 
(v) The Investor has not engaged any placement agent, financial advisor or
broker, which would give rise to any claim by any person for brokerage
commissions, finders’ fees or the like relating to this Agreement or the
transactions contemplated hereby and, in turn, to be paid to other selected
dealers.
 
17

--------------------------------------------------------------------------------


 
(w) The foregoing representations, warranties and agreements shall survive the
Closing.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1. (a) Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of the Investor or in connection with a pledge as contemplated in Section
4.1(b), the Company may require the transferor thereof to provide to the Company
an opinion of counsel selected by the transferor, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.
 
(b) The Company acknowledges and agrees that the Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Shares subject to a pledge or security interest as contemplated by this Section
4.1(b) shall continue to bear the legend set forth in this Section 4.1(b) and be
subject to the restrictions on transfer set forth in Section 4.1(a).
 
(c) Certificates evidencing Shares shall not contain any legend (including the
legend set forth in Section 3.2(j)): (i) following a sale or transfer of such
Shares pursuant to an effective registration statement (including a Registration
Statement and a Deferred Registration Statement), or (ii) following a sale or
transfer of such Shares pursuant to Rule 144 (assuming the transferee is not an
Affiliate of the Company). If the Investor shall make a sale or transfer of
Shares either (x) pursuant to Rule 144 or (y) pursuant to a registration
statement and in each case shall have delivered to the Company or the Company’s
transfer agent the certificate representing Shares containing a restrictive
legend which are the subject of such sale or transfer and a representation
letter in customary form (the date of such sale or transfer and Share delivery
being the “Share Delivery Date”) and (1) the Company shall fail to deliver or
cause to be delivered to such Investor a certificate representing such Shares
that is free from all restrictive or other legends by the third Trading Day
following the Share Delivery Date and (2) following such third Trading Day after
the Share Delivery Date and prior to the time such Shares are received free from
restrictive legends, the Investor, or any third party on behalf of such
Investor, purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of such Shares
(a "Buy-In"), then the Company shall pay in cash to the Investor (for costs
incurred either directly by such Investor or on behalf of a third party) the
amount by which the total purchase price paid for Common Stock as a result of
the Buy-In (including brokerage commissions, if any) exceed the proceeds
received by such Investor as a result of the sale to which such Buy-In relates.
The Investor shall provide the Company written notice indicating the amounts
payable to the Investor in respect of the Buy-In.
 
18

--------------------------------------------------------------------------------


 
4.2. Furnishing of Information.
 
As long as the Investor owns the Securities, the Company covenants to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act. As long as the Investor owns Securities, if
the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to the Investor and make publicly available in accordance
with Rule 144(c) such information as is required for the Investor to sell the
Shares, Warrant Shares and Conditional Warrant Shares under Rule 144. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Shares, Warrant Shares and Conditional Warrant
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.
 
4.3. Integration
 
The Company shall not, and shall use its best efforts to ensure that no
Affiliate of the Company shall, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investor, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the securities to the Investor.
 
4.4. Subsequent Registrations
 
Other than pursuant to the Registration Statement, prior to the Effective Date,
the Company may not file any registration statement (other than on Form S-8)
with the Commission with respect to any securities of the Company.
 
4.5. Securities Laws Disclosure; Publicity
 
By 9:00 a.m. (New York time) four (4) Trading Days following the execution of
this Agreement, and by 9:00 a.m. (New York time) four (4) Trading Days following
the Closing Date, the Company shall issue press releases disclosing the
transactions contemplated hereby and the Closing. Within four (4) Trading Days
following the execution of this Agreement the Company will file a Current Report
on Form 8-K disclosing the material terms of the Transaction Documents (and
attach as exhibits thereto the Transaction Documents), and within four (4)
Trading Days following the Closing Date the Company will file an additional
Current Report on Form 8-K to disclose the Closing (unless this Agreement is
executed on the same date as the Closing Date, in which case only one Form 8-K
disclosing the execution of this Agreement and the Closing need be filed). In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the Trading Market on which the Common Stock
is quoted or listed. Except as otherwise provided herein or to the extent such
disclosure is required by law or Trading Market regulations, the Company shall
keep the existence and content of its negotiations with the Investor, including
the terms of the proposed offering, confidential and will not disclose to any
third party any information relating to this Agreement or the proposed offering,
except to its agents and counsel
19

--------------------------------------------------------------------------------


 
4.6. Limitation on Issuance of Future Priced Securities
 
During the six months following the Closing Date, the Company shall not issue
any “Future Priced Securities” as such term is described by NASD IM-4350-1.
 
4.7. Indemnification of Investor
 
In addition to the indemnity provided in the Registration Rights Agreement and
the Deferred Registration Rights Agreement, the Company will indemnify and hold
the Investor and its directors, officers, shareholders, partners, employees and
agents (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
such Investor Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document. In
addition to the indemnity contained herein, the Company will reimburse each
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 4.7 shall be the same as those set forth in
Section 5 of the Registration Rights Agreement.
 
4.8. Non-Public Information
 
The Company covenants and agrees that neither it nor any other Person acting on
its behalf will provide the Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Investor shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
 
4.9. Listing of Securities
 
The Company agrees, (i) if the Company applies to have the Common Stock listed
or quoted on any Trading Market, other than the Trading Market on which the
Common Stock is currently listed or quoted, it will include in such application
the Shares, the Warrant Shares and the Conditional Warrant Shares, and will take
such other action as is necessary or desirable to cause the Shares, the Warrant
Shares and the Conditional Warrant Shares to be listed or quoted on such other
Trading Market as promptly as possible, and (ii) it will take all action
reasonably necessary to continue the listing or quoting of its Common Stock on a
Trading Market and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.
 
4.10. Use of Proceeds
 
The Company shall not use the Investor's Investment Amount for the repayment of
any loans incurred by the Company or its Subsidiaries prior to Closing, other
than the repayment of $500,000 in term debt which matures in March 2008. The
Company shall continue to pay its other obligations and liabilities in the
ordinary course of its business as such obligations and liabilities come due.
 
20

--------------------------------------------------------------------------------


 
4.11. Right of First Refusal.
 
(a) During the thirty-six (36) month period immediately following the Closing,
the Investor shall be given not less than ten (10) Business Days prior written
notice (the “Company Notice”) of any proposed sale by the Company of Common
Stock or Common Stock Equivalents, except any Excluded Issuances (as defined
below). The Investor shall have the right to purchase such number of the shares
of Common Stock or Common Stock Equivalents being offered in such proposed sale
equal to the number of shares of Common Stock or Common Stock Equivalents being
offered times a fraction, the numerator of which is the number of shares of
Common Stock owned by the Investor immediately after the Closing multiplied by
two (2) and the denominator of which is the number of shares of Common Stock of
the Company outstanding immediately after the Closing determined on a fully
diluted basis in accordance with the treasury stock method under the United
States Generally Accepted Accounting Principles, at the same price and on the
same terms as such shares are offered to other investors (the “Right of First
Refusal”). If the Investor elects to exercise the Right of First Refusal, the
Investor shall, within ten (10) Business Days after the Investor receives the
Company Notice, provide written notice to the Company of such election,
specifying the number of shares the Investor desires to purchase (the “Investor
Notice”). Payment of the purchase price for the shares purchased by the Investor
pursuant to the Right of First Refusal shall be made within seven (7) Business
Days after the Company receives the Investor Notice. The Right of First Refusal
described in this Section 4.11 shall terminate upon the issuance by the Company
of Common Stock or Common Stock Equivalents which the Investor has had the
opportunity to purchase in one or multiple financings having an aggregate
purchase price of $10.0 million.
 
(b) For purposes of this Section 4.11, the Right of First Refusal will not apply
to any securities issued to (i) to directors, officers, employees, or
consultants of the Company and its Subsidiaries pursuant to any stock option or
stock incentive plan approved by the Board of Directors of the Company, (ii)
pursuant to any stock split, recapitalization, reclassification or payment of
any dividend or distribution with respect to the Company's issued and
outstanding capital stock, (iii) upon the conversion or exercise of convertible
or exercisable securities outstanding as of the Closing Date, (iv) in connection
with bona fide business acquisitions, or (v) with unanimous approval of the
Company’s Board of Directors (collectively, the “Excluded Issuances”).
 
4.12 Restrictive Covenants. 
 
The Company covenants that prior to Closing, it shall not, without
the Investor's prior written consent:  (i) change the nature of its business;
(ii) issue any equity, equity securities (other than stock options issued
pursuant to the Company’s stock option or stock incentive plan in the ordinary
course of business) or debt in any form; (iii) divest, acquire, change the
structure of its assets or otherwise decrease the value of its assets; or (iv)
enter into any collaboration, partnership, distribution or other agreement
binding the Company to any future payments, services or other contractual
obligations exceeding $250,000.
 
4.13 Observer Rights.
 
Prior to the Closing, the Investor shall designate one representative to serve
as an observer (the “Observer”) who shall be entitled to attend all meetings of
the Company's Board of Directors in a nonvoting, observer capacity, and to
receive electronic copies of all notices, minutes, consents and other materials
that the Company provides to its directors, as and when such materials are
provided to directors; provided, however, that the Observer shall agree in
writing to be bound by the same duties of confidentiality, good faith and
loyalty as if such Observer were a director of the Company, with respect to all
information provided to him or her in such materials and in the course of his or
her attendance at any meeting of the Company's Board of Directors.
Notwithstanding the foregoing, the Company reserves the right to withhold any
information and exclude such Observer from any meeting of the Board of
Directors, or any portion thereof, only to the extent that access to such
information or attendance at such meeting would adversely affect the
attorney-client privilege, or would cause the Company to violate a
confidentiality agreement with a third party, or would give rise to a conflict
of interest with such Observer. The Observer shall not be entitled to vote on
any matter as to which action of the Board of Directors is to be taken. The
right of the Observer to attend the Company's Board meetings and receive
materials shall cease and be of no further force or effect at such time as the
Investor and its Affiliates collectively own less than 5.0% of the issued and
outstanding shares of the Company's Common Stock.
 
21

--------------------------------------------------------------------------------


 
4.14 Board of Directors.
 
Prior to the Closing, the Investor shall designate one representative to serve
as a director of the Company (the “Investor Director”) who shall upon or prior
to the Closing be elected to the Company's Board of Directors. The Company shall
provide the Investor Director with copies of all notices, minutes, consents and
other materials that the Company provides to its other directors. The Investor
Director shall have the right to sit on any committee established by the Board
of Directors. The Company shall maintain adequate directors' and officers'
liability insurance covering all directors and officers (including without
limitation the Investor Director) in an amount, form and substance reasonably
satisfactory to the Investor Director. The Board of Directors of the Company
shall not take any action to remove the Investor Director without the written
consent of the Investor, and shall nominate the Investor Director for election
or re-election at each annual meeting of the Company’s stockholders. If the
Investor Director resigns or dies, the remaining directors of the Company shall
elect a new designee of the Investor to serve on the Company’s Board of
Directors as the Investor Director. This Section 4.11 shall terminate and no
longer be of any force or effect if at any time the Investor and its Affiliates
collectively own less than 5.0% of the issued and outstanding shares of the
Company's Common Stock.


4.15 Board Meetings. 
 
The Board of Directors of the Company shall meet at least once every quarter in
person or via conference telephone upon not less than ten (10) days prior
notice or upon the written request of any director. The Company shall reimburse
the Investor Director and the Observer for reasonable out-of-pocket expenses
incurred by them in connection with their attendance at Board meetings. This
Section 4.15 shall terminate and no longer be of any force or effect if at any
time the Investor and its Affiliates collectively own less than 5.0% of the
issued and outstanding shares of the Company’s Common Stock.
 
4.16 Protective Agreements. 
 
The Company shall cause all of the officers and consultants of the Company and
its Subsidiaries who have access to proprietary information of the Company and
its Subsidiaries to execute agreements which contain restrictions regarding
non-solicitation of employees and customers, non-disclosure of information and
assignment of technology to the Company, which are each in a form acceptable to
the Investor.


4.17 Confidentiality.
 
The Company will keep the existence and content of its negotiations with the
Investor, including the terms of the Transaction Documents, confidential and
will not disclose to any third party any information relating to the
transactions hereunder, except to its employees, shareholders, affiliates,
counsel or consultants, who will each be bound by confidentiality agreements and
who will have a ‘need to know’, and except as required by law. Except as
required by applicable law, the Company will make no public statement, press
release, or other announcement with respect to the transactions hereunder,
without the Investor’s prior written approval.
 
22

--------------------------------------------------------------------------------




4.18 Warrant Adjustment. 
 
If between the date of this Agreement and the Closing Date, (i) the weighted
average daily trading price of the Company’s Common Stock drops below $1.19 for
more than two (2) consecutive Trading Days, and (ii) the average trading volume
for each such day exceeds 100,000 shares of Common Stock, then the amount of
Warrant Shares issuable under the Warrant will be increased at Closing from
4,285,715 Warrant Shares to 5,357,144 Warrant Shares.


4.19 Due Diligence.
 
Until the Closing Date, the Company will continue to furnish to the Investor all
documents, materials and other information, pursuant to the written due
diligence request previously sent by the Investor and any updated requests
provided by the Investor prior to the Closing Date.


ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING

 
5.1. Conditions Precedent to the Obligations of the Investor to Purchase
Securities
 
The obligation of the Investor to acquire Securities at the Closing is subject
to the satisfaction or waiver by the Investor, at or before the Closing, of each
of the following conditions:
 
(a) Due Diligence. The Investor shall have completed customary due diligence and
shall have received favorable due diligence reports, including intellectual
property, business, financial, scientific and legal, without producing any
information that would have a Material Adverse Effect on the Company.
 
(b) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;
 
(c) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;
 
(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;
 
23

--------------------------------------------------------------------------------


 
(f) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed or quoted for trading on a Trading
Market;
 
(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a);
 
(h) Transaction Documents. The Company shall have executed all agreements and
documents and satisfied all conditions as required to be executed or satisfied
at the Closing pursuant to the Transaction Documents;
 
(i) Miscellaneous Confirmations. The Company shall have provided written
confirmation, in form reasonably satisfactory to the Investor, of the following:
(1) the amount of any loans or other forms of indebtedness between the Company
or its Subsidiaries and any director, officer, key employee and/or consultant;
(2) that the Company has “key man” life insurance for the CEO in the amount of
not less than $1,000,000, naming the Company as beneficiary; and (3) that the
Company has directors’ and officers’ liability insurance for members of the
Board in a coverage amount of no less than $5,000,000;
 
(j) Board of Directors. The Investor Director shall have been elected to the
Board of Directors of the Company;
 
(k) Indemnification Agreement. The Company and the Investor Director shall have
entered into an indemnification agreement in form reasonably approved by the
Investor (the “Indemnification Agreement”);
 
(l) Termination. This Agreement shall not have been terminated by the Investor
in accordance with Section 6.5; and
 
(m) Amendment to Agreements. The Company shall cause to be amended: (i) that
certain Securities Purchase Agreement dated as of June 26, 2007, among the
Company and the investors identified on the signature pages thereto; (ii) that
certain Securities Purchase Agreement dated as of October 12, 2007, among the
Company and the investors identified on the signature pages thereto; and (iii)
that certain Securities Purchase Agreement dated as of January 25, 2008, among
the Company and the investors identified on the signature pages thereto, so that
the Right of First Refusal is not adversely impaired.
 
5.2. Conditions Precedent to the Obligations of the Company to sell Securities
 
The obligation of the Company to sell Securities at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:
 
(a) Representations and Warranties. The representations and warranties of the
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;
 
24

--------------------------------------------------------------------------------


 
(b) Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Investor Deliverables. The Investor shall have delivered its Investor
Deliverables in accordance with Section 2.2(b); and
 
(e) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
ARTICLE 6.
MISCELLANEOUS
 
6.1. Fees and Expenses
 
Each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
the Transaction Documents; provided, however, that the Company shall pay (i) at
the Closing all costs and expenses, including out-of-pocket travel expenses,
incurred by any and all counsel, attorneys consultants, auditors, experts and
representatives of the Investor, in connection with the performance of due
diligence and the negotiation, preparation, execution, delivery and
implementation of the Transaction Documents, up to a maximum of $75,000 (the
“Investment Expenses”) and (ii) certain compliance expenses agreed to in writing
by the parties in the Term Sheet. The Company shall pay all stamp and other
taxes and duties levied in connection with the issuance of the Securities.
 
6.2. Entire Agreement
 
The Transaction Documents, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and, except as provided under Section 6.1, supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.
 
6.3. Notices
 
(a) All notices and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given:
 
(i) in the case of hand delivery to the address set forth below, on the next
Business Day after delivery;
 
(ii) in the case of delivery by an internationally recognized overnight courier
to the address set forth below, freight prepaid, on the next Business Day after
delivery and signed receipt by the recipient; and
 
25

--------------------------------------------------------------------------------


 
(iii) in the case of a notice sent by facsimile transmission to the number and
addressed as set forth below, on the next Business Day after delivery, if
receipt of such facsimile transmission is confirmed.
 
(b)For all notices given pursuant to one of the methods listed in sub-clause (a)
above, a copy of the notice should also be sent by email to the email address
set forth below.
 
(c) Contact details:
 
            If to Investor:
 
Address for notices being delivered by hand/courier: 
 
c/o Inventages Whealth Management Inc.
Winterbotham Place, Marlborough & Queen Streets
P. O. Box N-3026
Nassau, The Bahamas, Attn: Dr. Gunnar Weikert
 
Always with a copy to: IVC SA, Route de Coppet 26A, 1291 - Commugny,
Switzerland, Attn: Dr. Bogdan von Rueckmann
 
Always with a copy to:  weikert@inventages.com and portfolio@inventages.com
 
Number for notices being delivered by facsimile transmission:
 
To: IVC SA, Attn: Dr. Bogdan von Rueckmann, at: +41 21 823 0001
 
Always with a copy to: weikert@inventages.com and portfolio@inventages.com
 
If to the Company:  
 
 Address for notices being delivered by hand/courier:
 
Organic To Go Food Corporation
3317 Third Avenue South
Seattle, Washington 98134
Attn: Chief Financial Officer


Always with a copy to:


Loeb & Loeb LLP
10100 Santa Monica Boulevard
Suite 2200
Los Angeles, California 90067
Attention: Lawrence Venick, Esq.
 
26

--------------------------------------------------------------------------------




Number for notices being delivered by facsimile transmission:


To: Organic To Go Food Corporation, Attn: Chief Financial Officer, at: +1 206
299 3707
 
Always with a copy to: Loeb & Loeb LLP, Attn: Lawrence Venick, Esq, at: +1 310
282 2200
 
(d) A party may change or supplement the contact details for service of any
notice pursuant to this Agreement, or designate additional addresses, facsimile
numbers and email addresses for the purposes of this Section 6.3 by giving the
other parties written notice of the new contact details in the manner set forth
above.
 
6.4. Amendments; Waivers; No Additional Consideration
 
No provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Investor. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Without the written consent of
the Investor, an amendment or waiver under this Section 6.4 may not waive or
amend any Transaction Document the effect of which would be to permit the
Company to (1) name the Investor as an underwriter in a Registration Statement
or the Deferred Registration Statement without such Investor’s specific written
consent thereto, or (2) not include any Registrable Securities (as defined in
the Registration Rights Agreement and in the Deferred Registration Rights
Agreement) of an Investor in a Registration Statement or a Deferred Registration
Statement due to their refusal to be named as an underwriter therein.
 
6.5. Termination
 
This Agreement may be terminated prior to Closing:
 
(a) by written agreement of the Investor and the Company; and
 
(b) by the Company or the Investor upon written notice to the other, if the
Closing shall not have taken place by 6:30 p.m. Eastern time on the Outside
Date; provided, that the right to terminate this Agreement under this
Section 6.5(b) shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.
 
Upon a termination in accordance with this Section 6.5, the Company and the
Investor shall not have any further obligation or liability (including as
arising from such termination) to the other under the Transaction Documents as a
result therefrom; provided, however, that the Company shall pay to the Investor
a cash amount equal to the Investor Expenses, together with all costs and
expenses, including reasonable legal fees, incurred by the Investor in
collecting payment of the Investment Expenses, in the event that the Closing
does not occur due to the Company’s failure to comply with all the closing
conditions listed in Section 5.1 hereof.
 
6.6. Construction
 
The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents.
 
27

--------------------------------------------------------------------------------


 
6.7. Successors and Assigns
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Investor. The Investor may assign any or all of its rights under
this Agreement to any Person to whom such Investor assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions hereof that apply to the
“Investor.”
 
6.8. No Third-Party Beneficiaries
 
This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Section 4.7 (as to each Investor Party).
 
6.9. Governing Law. 
 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof.
 
6.10. Arbitration. 
 
Each party agrees that any dispute, controversy, or claim arising in relation to
this Agreement, including with regard to its validity, invalidity, breach,
enforcement or termination, shall be resolved by binding arbitration in London,
England, in accordance with the rules of arbitration which are in force in the
United Kingdom on the date when the notice of arbitration is submitted. The
arbitrability of such dispute, claim or controversy shall also be determined in
such arbitration. Such arbitration proceeding shall be conducted in the English
language before one (1) arbitrator agreed to by the parties. Both the foregoing
agreement of the parties to arbitrate any and all such disputes, claims and
controversies, and the results, determinations, findings, judgments and/or
awards rendered through any such arbitration shall be final and binding on the
parties hereto and may be specifically enforced by legal proceedings.
 
6.11. Survival.
 
The representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities.
 
6.12. Execution
 
This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile or
electronic mail transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic mail
signature page were an original thereof.
 
28

--------------------------------------------------------------------------------


 
6.13. Severability
 
If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.
 
6.14. Rescission and Withdrawal Right
 
Notwithstanding anything to the contrary contained in (and without limiting any
similar provisions of) the Transaction Documents, whenever the Investor
exercises a right, election, demand or option under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
6.15. Replacement of Securities
 
If any certificate or instrument evidencing any Securities is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity, if requested. The applicants
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Securities. If a replacement certificate or instrument evidencing any Securities
is requested due to a mutilation thereof, the Company may require delivery of
such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.
 
6.16. Remedies
 
In addition to being entitled to exercise all rights provided herein or granted
by law, including recovery of damages, the Investor and the Company will be
entitled to specific performance under the Transaction Documents. The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.
 
6.17. Payment Set Aside
 
To the extent that the Company makes a payment or payments to the Investor
pursuant to any Transaction Document or an Investor enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
6.18. Limitation of Liability
 
Notwithstanding anything herein to the contrary, the Company acknowledges and
agrees that the liability of the Investor arising directly or indirectly, under
any Transaction Document of any and every nature whatsoever shall be satisfied
solely out of the assets of such Investor, and that no trustee, officer, other
investment vehicle or any other Affiliate of such Investor or any investor,
shareholder or holder of shares of beneficial interest of such a Investor shall
be personally liable for any liabilities of such Investor.
 
29

--------------------------------------------------------------------------------


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
30

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        ORGANIC TO GO FOOD CORPORATION  
   
   
  By:   /s/ Jason Brown  

--------------------------------------------------------------------------------

Name: Jason Brown    Title: Chairman and Chief Executive Officer 

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR THE INVESTOR FOLLOWS]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        W.HEALTH L.P.        

--------------------------------------------------------------------------------

 
   
   
  By:   /s/  Dr. Gunnar Weikert  

--------------------------------------------------------------------------------

Dr. Gunnar Weikert
Director, Inventages Whealth Management, Inc.,
as General Partner of W.Health L.P.

 

       
   
   
  By:   /s/ Dr. Wolfgang Reichenberger  

--------------------------------------------------------------------------------

Dr. Wolfgang Reichenberger
Director, Inventages Whealth Management, Inc.,
as General Partner of W.Health L.P.

 
 
2

--------------------------------------------------------------------------------

